Opinion filed March 11, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-08-00221-CR
                                         __________

                         JOE DEAN SEGLER, JR., Appellant

                                               V.

                               STATE OF TEXAS, Appellee

                           On Appeal from the 91st District Court

                                   Eastland County, Texas

                                 Trial Court Cause No. 21671


                           MEMORANDUM OPINION

       The jury convicted Joe Dean Segler, Jr. of sexual assault of a child and assessed his
punishment at twenty years confinement and a $10,000 fine. We affirm.
                                          I. Introduction
       Segler and his girlfriend, Latasha Koger, lived in an apartment with Eric William Vinson.
Segler’s sixteen-year-old nephew, N.H., came to the apartment. The State alleged that, while N.H.
was there, Segler forced Koger to have oral sex with N.H.
                                                II. Issues
       Segler challenges his conviction with three issues. First, Segler contends that the trial court
erred by submitting a charge on the law of parties. Second, Segler asserts that the trial court
admitted hearsay evidence during the punishment phase. Finally, Segler argues that the trial court
impermissibly admitted opinion testimony on his status as a continuing threat to society.
                                            III. Discussion
       A. The Jury Charge.
       Segler contends that the trial court erred by instructing the jury on the law of parties because
this instruction injected an element for the jury’s consideration that was not included in the
indictment. Segler acknowledges that Blanco v. State, 641 S.W.2d 532 (Tex. Crim. App. 1982),
authorizes the trial court to do so, but he asks this court to reexamine the issue. Segler argues that
including an unindicted element in the charge constitutes a comment on the weight of the evidence.
We cannot overturn a Texas Court of Criminal Appeals decision. Because the trial court’s charge is
authorized by Blanco, Issue One is overruled.
       B. Opinion Testimony.
       Next, Segler argues that the trial court erred by allowing Brack Dempsey, a Community
Supervisor and Officer for the Eastland County Community Supervision and Correction Department,
to express the opinion that Segler was a continuing threat to society. Dempsey testified that he was
not prepared to express an opinion about general behavior patterns of people on probation for sex-
related crimes. The State, however, asked Dempsey:
              Based upon your training and experience, sir, if someone doesn’t comply with
       your bond conditions in a serious case of this nature, do you have an opinion as to
       whether or not they would be a continuing threat to society?

       Dempsey responded, “Absolutely.” Segler objected, and the trial court overruled his
objection. Immediately after the trial court’s ruling, Dempsey explained his answer by saying, “I
can’t imagine how a person would be able to comply with conditions of probation if they’re not
willing to comply with conditions of bond, which would make them a threat to society.”
       We review a trial court’s decision to admit evidence for an abuse of discretion. Oprean v.
State, 201 S.W.3d 724, 726 (Tex. Crim App. 2006). TEX. R. EVID. 701 allows lay opinions when

                                                  2
they are rationally based upon the witness’s perception and when they are helpful to a clear
understanding of the witness’s testimony or the determination of a fact in issue. See Solomon v.
State, 49 S.W.3d 356, 364 (Tex. Crim. App. 2001). Dempsey was trained to supervise people on
community supervision for sex-related crimes, had a college degree in criminal justice, and was
currently supervising several sex offenders. He was familiar with Segler. When Segler was released
on bond, his case was transferred to Ector County for convenience because Segler had moved to
Odessa. Segler, however, never reported, and Ector County officials were unable to find him.
       The trial court did not abuse its discretion by admitting Dempsey’s testimony. Dempsey’s
conclusion that Segler’s inability to comply with the conditions of his bond suggested that he would
be unable to comply with the conditions of community supervision and, thus, would present a threat
to society was rational and was helpful to the jury’s determination of Segler’s punishment. Issue
Three is overruled.
       C. Punishment Evidence.
       During the punishment phase, the State offered into evidence the order setting Segler’s bail
and imposing conditions pending trial and a motion to find Segler’s bond insufficient. Segler
objected, contending that they were hearsay. The trial court overruled Segler’s objections and
admitted both documents. Segler challenges these rulings.
       The order and motion were introduced during Dempsey’s examination. He identified the bail
order as a document concerning Segler, testified that it was maintained in his files, and characterized
it as a business record. He also identified the motion to find Segler’s bond insufficient as a business
record, testified that he maintained it in his file, and confirmed that he relied upon it in his
supervision of Segler. The State noted that this motion was certified by the clerk of the justice court.
       The State attempted to establish both documents as business records pursuant to TEX. R.
EVID. 803(6). Dempsey’s testimony was brief and short on detail. However, even if the trial court
erred by finding that they were admissible as business records, Segler has shown no harm. The State
offered the bail order to evidence the conditions Segler was required to obey pending trial and the
motion as evidence of his failure to comply with these conditions. Dempsey’s testimony was
sufficient to establish that he was familiar with the conditions of Segler’s bail and Segler’s conduct


                                                   3
while on bail. Thus, even if the documents themselves were inadmissible, Dempsey could testify as
to the substance of those documents. Issue Two is overruled.
                                               IV. Holding
       The judgment of the trial court is affirmed.




                                                             RICK STRANGE
                                                             JUSTICE


   March 11, 2010
   Do not publish. See TEX. R. APP. P. 47.2(b).
   Panel consists of: Wright, C.J.,
   McCall, J., and Strange, J.




                                                4